           Case 3:19-cv-01151-SB        Document 20        Filed 08/03/20      Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



JACOB T.,1                                                               Case No. 3:19-cv-01151-SB

                       Plaintiff,                                          OPINION AND ORDER

               v.

ANDREW M. SAUL, Commissioner of Social
Security,

                       Defendant.


BECKERMAN, U.S. Magistrate Judge.

       Jacob T. (“Plaintiff”) brings this appeal challenging the Commissioner of Social

Security’s (“Commissioner”) denial of his application for Disability Insurance Benefits (“DIB”)

under Title II of the Social Security Act. The Court has jurisdiction to hear this appeal pursuant

to 42 U.S.C. § 405(g), and the parties have consented to the jurisdiction of a U.S. Magistrate

Judge under 28 U.S.C. § 636(c)(1). For the reasons explained below, the Court reverses the




       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.

PAGE 1 – OPINION AND ORDER
         Case 3:19-cv-01151-SB          Document 20       Filed 08/03/20      Page 2 of 17




Commissioner’s decision because it is based on harmful legal error and not supported by

substantial evidence.

                                   STANDARD OF REVIEW

       The district court may set aside a denial of benefits only if the Commissioner’s findings

are “‘not supported by substantial evidence or [are] based on legal error.’” Bray v. Comm’r Soc.

Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d

880, 882 (9th Cir. 2006)). Substantial evidence is defined as “‘more than a mere scintilla [of

evidence] but less than a preponderance; it is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Id. (quoting Andrews v. Shalala, 53 F.3d 1035,

1039 (9th Cir. 1995)).

       The district court “cannot affirm the Commissioner’s decision ‘simply by isolating a

specific quantum of supporting evidence.’” Holohan v. Massanari, 246 F.3d 1195, 1201 (9th Cir.

2001) (quoting Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999)). Instead, the district court

must consider the entire record, weighing the evidence that both supports and detracts from the

Commissioner’s conclusions. Id. Where the record as a whole can support either the grant or

denial of Social Security benefits, the district court “‘may not substitute [its] judgment for the

[Commissioner’s].’” Bray, 554 F.3d at 1222 (quoting Massachi v. Astrue, 486 F.3d 1149, 1152

(9th Cir. 2007)).

                                         BACKGROUND

I.     PLAINTIFF’S APPLICATION

       Plaintiff was born in November 1988, making him twenty-seven years old on April 19,

2016, the alleged disability onset date. (Tr. 68.) Plaintiff has a four-year degree in aeronautical

science and a commercial instrument pilot license, and past relevant work as a pilot, safety

investigator, crew resource specialist, meteorologist, waiter, sweeper operator, and retail

PAGE 2 – OPINION AND ORDER
            Case 3:19-cv-01151-SB        Document 20        Filed 08/03/20      Page 3 of 17




courtesy clerk. (Tr. 24-25, 41, 61-63.) In his DIB application, Plaintiff alleges disability due to

(1) depression, (2) anxiety, (3) cauda equina syndrome (“CES”), (4) degenerative disc disease,

(5) a herniated disc, (6) retrolisthesis, (7) a perineural cyst, (8) facet arthropathy, (9) a

neurogenic bladder, and (10) numbness in his groin and leg.2 (Tr. 68.)

        The Commissioner denied Plaintiff’s application initially and upon reconsideration, and

on June 4, 2018, Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”).

(Tr. 13.) Plaintiff and a vocational expert (“VE”) appeared and testified at a hearing held on

November 29, 2018. (Tr. 36-67.) On January 29, 2019, the ALJ issued a written decision

denying Plaintiff’s DIB application. (Tr. 13-27.) On May 22, 2019, the Appeals Council denied

Plaintiff’s request for review, making the ALJ’s written decision the final decision of the

Commissioner. (Tr. 1-6.) Plaintiff now seeks judicial review of the ALJ’s decision. (Compl. at

4.)

II.     THE SEQUENTIAL PROCESS

        A claimant is considered disabled if he or she is unable to “engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment

which . . . has lasted or can be expected to last for a continuous period of not less than 12


        2
          To be eligible for DIB, “a worker must have earned a sufficient number of [quarters of
coverage] within a rolling forty quarter period.” Herbert v. Astrue, No. 07-cv-01016, 2008 WL
4490024, at *4 n.3 (E.D. Cal. Sept. 30, 2008). Workers accumulate quarters of coverage based
on their earnings. Id. Typically, “the claimant must have a minimum of twenty quarters of
coverage [during the rolling forty quarter period to maintain insured status]. . . . The termination
of a claimant’s insured status is frequently referred to as the ‘date last insured’ or ‘DLI.’” Id.
(citations omitted). Thus, Plaintiff’s date last insured of December 31, 2022 (see Tr. 13) reflects
the date on which his insured status will terminate based on the prior accumulation of quarters of
coverage. If Plaintiff establishes that he was disabled on or before December 31, 2022, he is
entitled to DIB. See Truelsen v. Comm’r Soc. Sec., No. 2:15-cv-02386, 2016 WL 4494471, at *1
n.4 (E.D. Cal. Aug. 26, 2016) (“To be entitled to DIB, plaintiff must establish that he was
disabled . . . on or before his date last insured.” (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th
Cir. 1999))).

PAGE 3 – OPINION AND ORDER
         Case 3:19-cv-01151-SB          Document 20       Filed 08/03/20      Page 4 of 17




months[.]” 42 U.S.C. § 423(d)(1)(A). “Social Security Regulations set out a five-step sequential

process for determining whether an applicant is disabled within the meaning of the Social

Security Act.” Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011). Those five

steps are: (1) whether the claimant is currently engaged in any substantial gainful activity; (2)

whether the claimant has a severe impairment; (3) whether the impairment meets or equals a

listed impairment; (4) whether the claimant can return to any past relevant work; and (5) whether

the claimant is capable of performing other work that exists in significant numbers in the

national economy. Id. at 724-25. The claimant bears the burden of proof for the first four steps.

Bustamante v. Massanari, 262 F.3d 949, 953-54 (9th Cir. 2001). If the claimant fails to meet the

burden at any of those steps, the claimant is not disabled. Id.; Bowen v. Yuckert, 482 U.S. 137,

140-41 (1987).

       The Commissioner bears the burden of proof at step five of the sequential analysis, where

the Commissioner must show the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Tackett, 180 F.3d at 1100. If the Commissioner

fails to meet this burden, the claimant is disabled. Bustamante, 262 F.3d at 954 (citing Tackett,

180 F.3d at 1098-99).

III.   THE ALJ’S DECISION

       The ALJ applied the five-step sequential evaluation process to determine if Plaintiff is

disabled. (Tr. 13-27.) At step one, the ALJ determined that Plaintiff had not engaged in

substantial gainful activity since April 19, 2016, the alleged disability onset date. (Tr. 15.) At

step two, the ALJ determined that Plaintiff suffered from the following severe impairments:

“[H]erniated nucleus pulposus (HNP) at L5-S1 with cauda equina syndrome and degenerative

disc disease of the lumbar spine with facet arthropathy status/post laminectomy and discectomy
PAGE 4 – OPINION AND ORDER
            Case 3:19-cv-01151-SB       Document 20        Filed 08/03/20      Page 5 of 17




at L5-S1; chronic sciatica; [and a] neurogenic bladder.” (Tr. 15.) At step three, the ALJ

concluded that Plaintiff did not have an impairment that meets or equals a listed impairment.

(Tr. 17.) The ALJ then concluded that Plaintiff had the residual functional capacity (“RFC”) to

perform light work, subject to these limitations: (1) Plaintiff can occasionally climb ramps and

stairs, (2) Plaintiff cannot climb ladders, ropes, or scaffolds, (3) Plaintiff can occasionally

balance, stoop, crouch, crawl, and kneel, (4) Plaintiff needs to be able to “change positions

between sitting and standing in 30-60 minute increments such that he can sit for 4-6 hours in an

8-hour day,” and (5) Plaintiff needs to “avoid concentrated exposure to hazards.” (Tr. 17.) At

step four, the ALJ concluded that Plaintiff was not disabled because Plaintiff could perform his

past relevant work as a pilot, safety investigator, crew resource specialist, and meteorologist.

(Tr. 24.)

                                           DISCUSSION

I.      PLAINTIFF’S SYMPTOM TESTIMONY

        Plaintiff’s primary argument on appeal is that the ALJ failed to provide clear and

convincing reasons for discounting his testimony.3 (See Pl.’s Opening Br. at 6-24, addressing

pages six through eight of the ALJ’s decision, Tr. 18-20, which is the portion of the ALJ’s

decision addressing Plaintiff’s testimony and the ALJ’s reasons for discounting it). As explained

below, the Court agrees that the ALJ committed harmful error in discounting Plaintiff’s

testimony.

///

///

        3
         The Court liberally construes Plaintiff’s briefs because he is self-represented. See
Horrod v. Comm’r Soc. Sec. Admin., No. 6:15-cv-00698-HZ, 2015 WL 9308263, at *2 (D. Or.
Dec. 21, 2015) (explaining that the district court has “a duty to liberally construe” a Social
Security claimant’s “pro se brief[s]” (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007))).

PAGE 5 – OPINION AND ORDER
           Case 3:19-cv-01151-SB        Document 20       Filed 08/03/20     Page 6 of 17




          A.     Applicable Law

          The Ninth Circuit has “established a two-step analysis for determining the extent to

which a claimant’s symptom testimony must be credited[.]” Trevizo v. Berryhill, 871 F.3d 664,

678 (9th Cir. 2017). “First, the ALJ must determine whether the claimant has presented objective

medical evidence of an underlying impairment ‘which could reasonably be expected to produce

the pain or other symptoms alleged.’” Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)

(quoting Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)). Second, “[i]f the claimant meets

the first test and there is no evidence of malingering, the ALJ can only reject the claimant’s

testimony about the severity of the symptoms if she gives specific, clear and convincing reasons

for the rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (citation and quotation

marks omitted).

          Under Ninth Circuit case law, clear and convincing reasons for rejecting a claimant’s

subjective symptom testimony “include conflicting medical evidence, effective medical

treatment, medical noncompliance, inconsistencies in the claimant’s testimony or between her

testimony and her conduct, daily activities inconsistent with the alleged symptoms, and

testimony from physicians and third parties about the nature, severity and effect of the symptoms

complained of.” Bowers v. Astrue, No. 11-cv-583-SI, 2012 WL 2401642, at *9 (D. Or. June 25,

2012) (citing Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008), Lingenfelter v. Astrue,

504 F.3d 1028, 1040 (9th Cir. 2007), and Light v. Social Sec. Admin., 119 F.3d 789, 792 (9th Cir.

1997)).

          B.     Analysis

          There is no evidence of malingering here and the ALJ determined that Plaintiff provided

objective medical evidence of underlying impairments which might reasonably produce the

symptoms alleged. (See Tr. 18, reflecting that the ALJ determined that Plaintiff’s “medically

PAGE 6 – OPINION AND ORDER
           Case 3:19-cv-01151-SB         Document 20       Filed 08/03/20     Page 7 of 17




determinable impairments could reasonably be expected to cause the alleged symptoms”). The

ALJ was therefore required to provide specific, clear, and convincing reasons for discrediting

Plaintiff’s symptom testimony. See Ghanim, 763 F.3d at 1163. The ALJ failed to meet that

standard here.

                 1.      Daily Activities

          The ALJ discounted Plaintiff’s testimony based on his daily activities. (See Tr. 28,

concluding that Plaintiff’s “daily activities” are “inconsistent” with his “statements about the

intensity, persistence, and limiting effects of his symptoms”). An ALJ may discount a claimant’s

testimony based on activities that are incompatible with the claimant’s testimony regarding the

severity of his symptoms. See Burrell v. Colvin, 775 F.3d 1133, 1137-38 (9th Cir. 2014)

(“Inconsistencies between a claimant’s testimony and the claimant’s reported activities provide a

valid reason for an adverse credibility determination.”); Garrison, 759 F.3d at 1016 (explaining

that a claimant’s activities have “bearing on [his or her] credibility” if the reported “level of

activity” is “inconsistent with [the claimant’s] claimed limitations”); Ghanim, 763 F.3d at 1165

(“Engaging in daily activities that are incompatible with the severity of symptoms alleged can

support an adverse credibility determination.”).

          Plaintiff argues that the ALJ erred in discounting his testimony based on his reported

activities. (See Pl.’s Opening Br. at 7-14, addressing the last paragraph on page six of the ALJ’s

decision and arguing that the ALJ’s reliance on his reported activities was misplaced). The Court

agrees.

          An ALJ errs when she “‘consider[s] evidence about [a claimant’s] activities selectively,

[and] ignore[es] evidence that contradict[s] her findings,’” or fails to “‘specifically identify the

testimony [from the claimant] she . . . finds not to be credible and . . . explain what evidence

undermines the testimony.’” Shelley V. v. Saul, No. 6:18-cv-01760-SB, 2020 WL 1131489, at
PAGE 7 – OPINION AND ORDER
            Case 3:19-cv-01151-SB         Document 20           Filed 08/03/20   Page 8 of 17




*3-4 (D. Or. Mar. 9, 2020) (quoting Scrogham v. Colvin, 765 F.3d 685, 698-99 (7th Cir. 2014),

and Rocha v. Berryhill, 771 F. App’x 447, 448 n.2 (9th Cir. 2019)).

        The ALJ here concluded that Plaintiff’s “allegation[]” that he is “generally bedbound due

to his pain and urinary symptoms” is inconsistent with Plaintiff’s ability to prepare simple meals,

perform a few household chores such as laundry, drive, manage his personal finances, watch

movies, play board or computer games with friends and family, exercise (e.g., pull-ups and

“light” weightlifting),4 read, shop in stores, and use the internet, as well as Plaintiff’s desire to

“start a blog about food carts.” (Tr. 18.) As explained below, the Court finds that substantial

evidence does not support the ALJ’s discounting of Plaintiff’s testimony based on these

activities.

        The record reveals that Plaintiff often needs to lie down to alleviate his pain and urinary

symptoms. (See Tr. 45, testifying that the “[m]ajority of [Plaintiff’s] day is [spent] laying down”;

Tr. 316, reporting that he spends the “majority” of his day “laying flat on [his] back in bed”

because it is the only position that “provides some type of relief from [his] symptoms”; Tr. 384,

noting “some improvement when lying supine”). Contrary to the ALJ’s findings, Plaintiff’s

testimony regarding his need to lie down is not inconsistent with his reported activities. Indeed,

Plaintiff testified that his activity level is quite limited:

        •       Plaintiff plays computer games from his bed and uses a “jerry-rigged” computer

                “monitor that swings over on an arm” across his bed to do so. (Tr. 46, 49.)

        •       Plaintiff will “lay down on [a] couch” next to “a coffee table” to play board

                games. (Tr. 49.)



        4
        Plaintiff explains that he merely hangs from a pull-up bar to relieve his back pain. (Pl.’s
Opening Br. at 9.)

PAGE 8 – OPINION AND ORDER
         Case 3:19-cv-01151-SB       Document 20        Filed 08/03/20     Page 9 of 17




     •       Plaintiff does not travel, but does leave the house sometimes to eat, attend

             medical appointments, and shop “once or twice a month” for “15 to 20 minutes,”

             which is consistent with his desire to start a blog about food carts someday. (Tr.

             47, 49, 318, 1101; but cf. Tr. 18, showing that the ALJ found that Plaintiff’s

             desire to start a food cart blog someday is inconsistent with his testimony about

             needing to lie down, as “it would be difficult to do if he was always in bed and

             not getting out and visiting any food carts”).

     •       Plaintiff’s mother does most of the cooking for his family, but Plaintiff does

             prepare some simple meals (e.g., microwavable tamales) as it only requires that

             him to be on his feet for five to ten minutes. (Tr. 46-47, 317; see also Tr. 317,

             showing that Plaintiff can “no longer cook large healthy meals like [he] used to all

             the time”).

     •       Plaintiff only drives for “a few minutes . . . at least two to three times a week” to

             attend medical appointments or go to the store, assuming he has not already taken

             his medication and cannot get a ride from a family member or friend. (Tr. 39, 53,

             318.)

     •       Plaintiff’s household chores consist of spending five minutes wiping down a

             counter and table and thirty to sixty minutes “with breaks [and] rest” doing his

             “own laundry.” (Tr. 47, 318.)

     •       Plaintiff participated in an “online” computer science class because his

             psychologist recommended that he do so. (Tr. 1699; see also Tr. 46, 49,

             describing Plaintiff’s “jerry-rigged” computer “monitor that swings over on an

             arm” across his bed.)


PAGE 9 – OPINION AND ORDER
        Case 3:19-cv-01151-SB           Document 20        Filed 08/03/20      Page 10 of 17




        •       Plaintiff’s exercise consisted of (1) “very light weights” because heavy weight is

                “very painful,” and (2) doing some pull-ups, both of which are consistent with

                Plaintiff’s testimony, history of “emergency spinal decompression surgery,” and

                need for spinal decompression therapy, such as mechanical and manual traction

                and an inversion table. (Tr. 278, 348, 608, 1007-08, 1096, 1120, 1148, 1420,

                1440, 1443.)

        •       Plaintiff also reads, watches movies, uses the internet, and manages his finances

                (Tr. 18, 319-20, 725, 1096), but all of these activities can be accomplished while

                lying down.

        Given this evidence, the ALJ erred in finding that Plaintiff’s testimony is undermined by

his daily activities, because it is evident that the ALJ ignored evidence that contradicted her

findings.

                2.      Medical Improvement

        The Commissioner also argues that the ALJ appropriately discounted Plaintiff’s symptom

testimony on “the basis of medical improvement,” noting that on August 22, 2018, over two

years after Plaintiff’s alleged disability onset date, Plaintiff’s treating provider stated that (1)

Plaintiff’s urinary issues had “stabilized,” (2) tibial nerve stimulation had “improved” Plaintiff’s

overall symptoms, and (3) a medication had “resolve[d]” Plaintiff’s “internal diffuse pressure

pain.” (Def.’s Br. at 11, citing Tr. 1699.) The Court is not persuaded by the Commissioner’s

argument.

        The treatment note in question makes clear that although Plaintiff’s urinary issues had

stabilized, Plaintiff was still suffering from “frequency and urgency issues” that “gain[ed]

intensity [with] activity (walking, standing, etc.)” and were only “improved by l[]ying down.”



PAGE 10 – OPINION AND ORDER
        Case 3:19-cv-01151-SB          Document 20       Filed 08/03/20      Page 11 of 17




(Tr. 1699.) These reports are consistent with Plaintiff’s testimony, as described above, and are

not inconsistent with a claim of disability. Plaintiff’s urgency and frequency issues, as distinct

from his pain issues, present their own limitations, which the ALJ did not address. Furthermore,

even if some of Plaintiff’s urinary issues had “stabilized,” that does not mean that Plaintiff is

able to work full-time. See Timothy W. v. Berryhill, No. 1:17-cv-01041-SB, 2018 WL 6817030,

at *10 (D. Or. Oct. 16, 2018) (“‘A doctor’s notation that a condition is ‘stable’ during treatment

does not necessarily support the conclusion that the patient is able to work.’” (quoting

Brownawell v. Comm’r of Soc. Sec., 554 F.3d 352, 357 (3d Cir. 2008)); see also Kohler v.

Astrue, 546 F.3d 260, 268 (2d Cir. 2008) (“[T]he ALJ consistently interpret[ed] reports that [the

claimant’s] condition has been ‘stable’ to mean that [the claimant’s] condition has been good,

when the term could mean only that her condition has not changed.”).

       Additionally, although tibial nerve stimulation resulted in some improvement, the August

22, 2018 treatment record makes clear that Plaintiff continued to suffer from “chronic pain,”

which his provider characterized as merely “stable.” (Tr. 1699.) As to the resolution of Plaintiff’s

internal “diffuse pressure pain,” Plaintiff explained during the hearing that he suffers from “dull

pain” and “a lot of pressure” in his back, but he also suffers from “sharp pain . . . coming from

[his] nerve,” which is “extremely intense from [his lower left back through [his] left butt cheek.”

(Tr. 49-50.)

       For these reasons, the Court finds that the ALJ erred in finding that Plaintiff’s testimony

is undermined by medical improvement.

               3.      Medical Evidence

       The ALJ also discounted Plaintiff’s testimony on the ground that the medical evidence

did not “support[]”/“corroborate” Plaintiff’s claim that he is disabled, or “warrant greater

limitations” than those set forth in the ALJ’s RFC assessment. (See Tr. 19-21, discounting
PAGE 11 – OPINION AND ORDER
        Case 3:19-cv-01151-SB           Document 20    Filed 08/03/20      Page 12 of 17




Plaintiff’s testimony based on conflicting medical evidence and summarizing the medical

evidence that the ALJ believed supported her RFC assessment; Def.’s Br. at 7-10, arguing that

the ALJ appropriately discounted Plaintiff’s testimony based on conflicting medical evidence).

An ALJ may discount a claimant’s symptom testimony on the ground that it is inconsistent with

the medical evidence. See Watkins v. Comm’r of Soc. Sec. Admin., 611 F. App’x 903, 904 (9th

Cir. 2015) (holding that the ALJ met the clear and convincing reasons standard and noting that

the ALJ discounted the claimant’s testimony because it was “inconsistent with . . . the medical

evidence”). Here, however, substantial evidence does not support the ALJ’s decision to discount

Plaintiff’s testimony based on conflicting medical evidence.

       To receive DIB, Plaintiff “need only establish a physical impairment that is expected to

last for a continuous period of not less than twelve months which renders [him] unable to engage

in substantial gainful activity.” Dull v. Comm’r of Soc. Sec., No. 13-11954, 2014 WL 12573404,

at *5 (E.D. Mich. July 21, 2014). The following medical evidence suggests that Plaintiff has

proven as much, and that the ALJ’s interpretation of Plaintiff’s medical evidence was

unreasonable:

           •      April 19, 2016: Plaintiff alleged the onset of disability due primarily to spine-

                  related impairments. (Tr. 13, 85.)

           •      April 27, 2016: Plaintiff underwent an MRI of his lumbar spine, which

                  showed a “[l]arge left central and subarticular disc herniation at L5-S1

                  [which] distort[ed] the thecal sac and left S1 nerve root.” (Tr. 450; see also

                  Tr. 461, demonstrating that Plaintiff and his provider believed that his back

                  issues may have been caused by “weightlifting or the G forces he’s exposed to

                  with flying jets”).


PAGE 12 – OPINION AND ORDER
     Case 3:19-cv-01151-SB      Document 20       Filed 08/03/20     Page 13 of 17




        •    For several months, Plaintiff pursued non-surgical treatment and, on one

             occasion, reported that he was feeling “80-85% better,” even though he was

             “still having some mild numbness in his groin area and . . . some back pain.”

             (Tr. 426.) However, Plaintiff’s improvement was short-lived, as his

             orthopedic surgeon noted. (See Tr. 430, noting that Plaintiff’s surgeon stated

             that Plaintiff underwent “multiple nonoperative treatments” over six months

             but was still experiencing urinary urgency, “difficulty emptying his bladder,”

             “severe back pain,” worsening numbness, tingling, and “pain going into his

             left leg”).

        •    As a result, in late November 2016, Plaintiff decided that he was now “ready

             to proceed with surgical treatment.” (Tr. 431-32.) Plaintiff’s orthopedic

             surgeon performed a “[l]eft L5-S1 disketomy” to address, among other things,

             Plaintiff’s “very large” disk herniation “with nerve root compression.”

             (Tr. 431-32.)

        •    On February 13, 2017, Plaintiff’s provider referred him to a neurosurgeon,

             Mamerhi Okor, M.D. (“Dr. Okor”), because Plaintiff continued to complain

             about lumbar pain and urinary urgency and reported that “all of his preop

             symptoms returned” within two weeks of his surgery. (Tr. 384.) Plaintiff also

             reported that sitting and standing “exacerbate[d] all of his symptoms.”

             (Tr. 384.) Dr. Okor determined that (1) a December 2016 MRI “may” reflect

             “postop changes from [the November 2016] left L5-S1 laminotomy and

             discectomy” because there was a “[s]uggestion of left lateral recess stenosis at

             L5-S1 with impingement of the left S1 nerve root,” and (2) further surgical


PAGE 13 – OPINION AND ORDER
      Case 3:19-cv-01151-SB      Document 20        Filed 08/03/20      Page 14 of 17




              treatment, e.g., a “redo of [the] left L5-S1 lamino-foraminotomy,” was

              appropriate given Plaintiff’s “symptomatology and that it had been refractory

              to non-operative treatment.” (Tr. 387.) Plaintiff, however, decided that he

              wanted to “continue with non-operative management” after Dr. Okor

              explained the risks associated with another surgery, including, but not limited

              to, neurologic injury that “could lead to motor and sensory loss in [Plaintiff’s]

              lower extremities,” “substantial blood loss which may require a blood product

              transfusion,” “myocardial infraction,” “death,” and “mechanical instability

              which would necessitate a lumbar fusion to achieve symptoms relief.”

              (Tr. 387.)

        •     April 11, 2017: Approximately one year after the alleged onset date, Plaintiff

              reported that he had “gotten worse with his back” over “the last couple of

              months,” and that he was still having issues with his bladder. (Tr. 443.)

              Plaintiff’s orthopedic surgeon noted that (1) he did not have a “good

              explanation for Plaintiff’s urgent bladder, but Plaintiff “seem[ed] to [have]

              gotten some explanation from [a] neurologist,” (2) his thoughts were “mixed”

              about an “exploratory surgery and revision decompression” because there

              were “no guarantees,” but he did believe that it would be something they

              “could do” if Plaintiff “continue[d] to not get better,” (3) Plaintiff was

              “probably” dealing with “radiculitis and scar tissue,” and (4) he thought it was

              “reasonable” to try epidural steroid injections, as Plaintiff had suggested.

              (Tr. 443.)

///



PAGE 14 – OPINION AND ORDER
        Case 3:19-cv-01151-SB          Document 20        Filed 08/03/20      Page 15 of 17




           •       April 27, 2017: Plaintiff’s lumbar examination revealed a “positive sacroiliac

                   joint test on the left,” a “positive Patrick-Fabere test on the left,” a “straight

                   leg raise positive on the right and on the left,” hypomobility during facet

                   testing, and pain with facet loading. (Tr. 452.) Plaintiff’s provider diagnosed

                   him with chronic lower back pain, a herniated lumbar intervertebral disc,

                   lumbar radiculopathy, and CES, and explained that he believed that it was

                   “hard to say how much improvement [Plaintiff] will see over time, if at all[.]”

                   (Tr. 452.)

           •       October 30, 2017: Plaintiff’s treating provider noted that Plaintiff was

                   “frustrated” because he had gone out to eat and “couldn’t even walk back to

                   the car after dinner and seating,” Plaintiff’s pain was “not improved by current

                   treatment,” and Plaintiff’s condition had “worsened” since his last office visit.

                   (Tr. 1101.)

       In light of this evidence, the ALJ erred in discounting Plaintiff’s testimony on the ground

that the medical evidence did not support his claim of disability, because the record (see supra

Parts I.B.1-3) suggests that Plaintiff suffered from physical impairments that lasted for at least

twelve months and rendered him unable to engage in substantial gainful activity. See Kelly v.

Berryhill, 732 F. App’x 558, 561-62 (9th Cir. 2018) (rejecting the ALJ’s assertion that medical

evidence “did not indicate disabling impairment,” and explaining that the ALJ erred by “‘cherry-

pick[ing]” normal findings and “ignoring” a number of abnormal clinical findings); see also

Taylor v. Berryhill, 720 F. App’x 906, 907 (9th Cir. 2018) (finding that a “lack of objective

medical evidence cannot be the sole reason to discredit [a claimant’s symptom] testimony”).

///


PAGE 15 – OPINION AND ORDER
        Case 3:19-cv-01151-SB          Document 20        Filed 08/03/20      Page 16 of 17




               4.      Conclusion

       For all of these reasons, the Court concludes that the ALJ failed to provide clear and

convincing reasons, supported by substantial evidence, for discounting Plaintiff’s symptom

testimony.5

II.    VE HYPOTHETICAL

       Plaintiff argues that the ALJ erred by failing to present a complete and accurate

hypothetical to the VE. (See Pl.’s Opening Br. at 26-27). The Court agrees, for the reasons

discussed above. See Bray, 554 F.3d at 1228 (“If an ALJ’s hypothetical does not reflect all of the

claimant’s limitations, then ‘the expert’s testimony has no evidentiary value to support a finding

that the claimant can perform jobs in the national economy.’” (quoting DeLorme v. Sullivan, 924

F.2d 841, 850 (9th Cir. 1991))). On remand, the ALJ will reformulate Plaintiff’s RFC and

present a complete hypothetical to the VE (i.e., a hypothetical that reflects all of Plaintiff’s

credible limitations).6 See generally Garrison, 759 F.3d at 1020 (explaining that a district court


       5
          The Court also finds that the ALJ’s RFC assessment and decision fail to account for or
address the fact that Plaintiff reportedly suffers from medication side effects. (See Tr. 53-54, 853,
1699, 1768, showing, among other things, that Plaintiff is taking Gabapentin and it makes him
feel like a “zombie,” Plaintiff is prohibited from driving after taking certain medications, and one
medication causes fatigue and confusion). On remand, the ALJ shall take those medication side
effects into account. See Hirshon v. Comm’r, Soc. Sec. Admin., No. 6:16-cv-02265-BR, 2018
WL 1093877, at *8 (D. Or. Feb. 28, 2018) (“[T]he ALJ erred when he failed to provide legally
sufficient reasons supported by substantial evidence in the record for failing to consider
Plaintiff’s limitations caused by the side-effects of her medications in his assessment of
Plaintiff’s RFC.”); see also Levi B. v. Comm’r of Soc. Sec., No. 2:19-cv-00196, 2020 WL
582863, at *5 (W.D. Wash. Feb. 6, 2020) (declining to address an assignment of error on appeal
regarding step five, “[b]ecause the ALJ’s re-evaluation of Plaintiff’s medication side effects may
result in additional RFC limitations”).
       6
         Plaintiff has attached evidence to his opening brief, including a disability assessment
from one of his providers and a VA disability award letter. (See Pl.’s Opening Br. Attachs. 1-5).
The Commissioner moves to strike these exhibits and, in so moving, argues that Plaintiff, who is
proceeding pro se, waived the legal argument necessary to introduce such evidence on appeal.
(Def.’s Br. at 4-5.) The Court denies as moot the Commissioner’s motion to strike because the
case will be remanded for further proceedings consistent with this opinion. On remand, Plaintiff
PAGE 16 – OPINION AND ORDER
        Case 3:19-cv-01151-SB         Document 20       Filed 08/03/20    Page 17 of 17




cannot remand for an award of benefits when, as here, further proceedings would serve a “useful

purpose”).

                                        CONCLUSION

       For the reasons stated, the Court REVERSES the Commissioner’s decision and

REMANDS this case for further proceedings consistent with this opinion.

       IT IS SO ORDERED.

       DATED this 3rd day of August, 2020.


                                                     HON. STACIE F. BECKERMAN
                                                     United States Magistrate Judge




will have the opportunity to supplement the record in support of his application for benefits. The
Court also declines to address Plaintiff’s remaining assignments of error (i.e., his arguments
regarding the ALJ’s findings at step three, the ALJ’s duty to develop the record, the need for a
medical expert, etc.). Plaintiff will have an opportunity to revisit these issues on remand.

PAGE 17 – OPINION AND ORDER
